Name: Council Decision of 4 December 1995 concerning the joint action, adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on continued support for European Union administration of the town of Mostar
 Type: Decision
 Subject Matter: management; NA;  construction and town planning;  executive power and public service;  EU finance;  political geography
 Date Published: 1995-12-11

 Avis juridique important|31995D0517Council Decision of 4 December 1995 concerning the joint action, adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on continued support for European Union administration of the town of Mostar Official Journal L 298 , 11/12/1995 P. 0004 - 0004COUNCIL DECISIONof 4 December 1995concerning the joint action, adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on continued support for European Union administration of the town of Mostar(95/517/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof, Having regard to Council Decision 93/603/CFSP of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (1) and to Decisions 93/729/CFSP (2), 94/308/CFSP (3), 94/790/CFSP (4) and 95/23/CFSP (5) adapting and extending that Decision, Having regard to the conclusions of the Presidency reached at the European Council meeting in Corfu on 24 and 25 June 1994, Having regard to the Council conclusions of 31 October 1994, HAS DECIDED AS FOLLOWS: 1. The European Union administration of the town of Mostar is hereby confirmed as from 23 July 1994 for a maximum of two years with the aim of contributing to the establishment of a single, multi-ethnic and lasting administration of the town. The Memorandum of Understanding approved by the Council on 13 and 14 June 1994 and signed in Geneva on 5 July 1994 sets out the conditions of application of this joint action. 2. The total budget for the administration referred to in paragraph 1 for the period up to 22 July 1996 shall be fixed by a decision taken at a later date. The whole of this amount shall be borne by the general budget of the European Communities. The management of the expenditure financed by this amount shall be in accordance with Community procedures and rules applicable to budget matters. 3. The funds shall be paid into an account opened in the name of the Administrator of the town of Mostar. 4. The implementation of this support action, and in particular with regard to the financial resources available for that purpose within the limits laid down, shall be carried out as follows: The Administrator shall assess the requirements, and the means necessary for their financing, and shall communicate those particulars to the Presidency of the Council. On the basis of those particulars the Presidency, assisted by an Advisory Working Party composed of representatives of the Member States and acting in association with the Commission, shall issue guidelines, determine what measures are needed to meet the requirements and decide to release the amounts necessary to finance them one tranche at a time. The Administrator shall follow those guidelines, carry out those measures and regularly submit reports to the Presidency, which shall forward them to the Advisory Working Party and the Commission. The Court of Auditors of the European Communities is invited to audit the Administrator's accounts. 5. This Decision shall come into force on the date of its adoption. It shall apply until 22 July 1996. 6. This Decision shall be published in the Official Journal. Done at Brussels, 4 December 1995. For the CouncilThe PresidentJ. SOLANA(1) OJ No L 286, 20. 11. 1993, p. 1. (2) OJ No L 339, 31. 12. 1993, p. 3. (3) OJ No L 134, 30. 5. 1994, p. 1. (4) OJ No L 326, 17. 12. 1994, p. 2. (5) OJ No L 33, 13. 2. 1995, p. 1.